Filed 10/29/2019 by Clerk of Supreme Court

                          IN THE SUPREME COURT
                          ST AT E O F N O RTH D AK O T A


                                    2019 ND 247

In the Interest of G.T., a child
In the Interest of E.T., a child
In the Interest of C.T., a child
In the Interest of I.T., a child


Lyndsey Tungseth, L.S.W.,
Cass County Social Services,                                   Petitioner and Appellee
       v.
C.J. and S.T.,                                         Respondents and Appellants



                          Nos. 20190257, 20190258, 20190259,
                            20190260, 20190265, 20190266,
                                 20190267 & 20190268

Appeal from the Juvenile Court of Cass County, East Central Judicial District, the
Honorable Scott A. Griffeth, Juvenile Referee.

AFFIRMED.

Per Curiam.

Diane Davies-Luger, Assistant State’s Attorney, Fargo, ND, for petitioner and
appellee; submitted on brief.

E. Jane Sundby, West Fargo, ND, for respondent and appellant C.J.; submitted on
brief.

Monte L. Rogneby and Megan J. Gordon, Bismarck, ND, for respondent and appellant
S.T.; submitted on brief.
                       Interest of G.T., E.T., C.T., I.T.
                Nos. 20190257-20190260 & 20190265-20190268


Per Curiam.

[¶1]   C.J., the mother, and S.T., the father, separately appeal from a juvenile
court judgment terminating parental rights to four children. The mother argues
the juvenile court erred by finding the causes of the deprivation were likely to
continue, causing harm to the children. The father argues several findings of fact
are clearly erroneous and his due process rights were violated when the court
refused to grant a continuance or make other arrangements so he could attend the
termination hearing.

[¶2]   We summarily affirm under N.D.R.App.P. 35.1(a)(2),(4), and (7). Matter of
Adoption of J.M.H., 1997 ND 99, ¶ 18, 564 N.W.2d 623 (“Prisoners do not have a
constitutional due process right to personally appear at a proceeding for the
termination of their parental rights. Prisoners’ due process rights generally are
satisfied if they are represented by counsel and have an opportunity to appear by
deposition or other discovery technique.”) (internal citation omitted). See In
Interest of A.B., 2017 ND 178, ¶ 12, 898 N.W.2d 676.

[¶3]   Gerald W. VandeWalle, C.J.
       Daniel J. Crothers
       Lisa Fair McEvers
       Jon J. Jensen
       Jerod E. Tufte




                                        1